Citation Nr: 1212351	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an upper and lower back and buttocks injury.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for right lower extremity nerve pain.

5.  Entitlement to service connection for left lower extremity nerve pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty for training from March 2002 to July 2002. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7101(a)(2) (West 2002).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in September 2011.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for various claimed residuals of a motor vehicle accident that occurred while she was serving on active duty for training in August 2005.  Such residuals allegedly include headaches, symptoms affecting the neck, lower and upper back and buttocks, and nerve pain in the lower extremities.  She asserts that the pain residuals have continued to manifest since the accident occurred.  Prior to adjudication of these claims, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, during her September 2011 hearing, the Veteran indicated that, after the accident, she saw certain treatment providers for accident-related residuals.  The records of this treatment are not in the claims file and, being pertinent to these claims, must be secured on remand.  The treatment providers the Veteran identified during her hearing include: a private doctor she saw immediately after Hurricane Katrina, when she was in Port Arthur; Parkland Hospital; the VA Medical Center in Dallas, Texas; a chiropractor in Dallas, Texas, who she saw thrice weekly beginning in 2008; a pain management specialist; and her primary care doctor.  See transcript at 3, 4, 6-7 (Sept. 13, 2011).  

Some records from the latter two physicians are in the claims file, but the Board is unclear whether there are others that are outstanding and still need to be secured.  The RO should seek clarification from the Veteran on this matter on remand.  In addition, the Veteran testified that the chiropractor's records were likely unavailable ("he packed up and moved to another practice").  See transcript at 6.  However, given that these claims are being remanded, in part, to secure other records, an effort should be made to also obtain and associate with the claim file records of the Veteran's treatment from the chiropractor.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  During the course of this appeal, the RO afforded the Veteran a VA examination of the alleged residuals of the 2005 motor vehicle accident, but the report of that examination is inadequate to decide these claims.  In offering his opinion therein, the VA examiner did not contemplate the Veteran's statements regarding continuity of symptomatology, particularly pain, following the 2005 accident.  Because pain is capable of lay observation, the Veteran's statements in this regard constitute competent evidence that must be contemplated in providing an opinion on etiology.  

In addition, in his report, the VA examiner acknowledged that the Veteran received treatment for headaches and a cervical strain the night of the accident, but found that it would be speculative to relate some of the Veteran's current medical conditions to the 2005 motor vehicle accident, including the documented accident-related headaches and strain.  He did not provide rationale for this finding or indicate whether there is additional outstanding evidence that would aid him in providing such an opinion.  The VA examiner's finding in this regard constitutes an insufficient basis for ruling out a relationship between any current disabilities and the Veteran's 2005 accident.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or conclusive opinion, but a bald statement that it would be speculative to render an opinion on etiology or diagnosis is fraught with ambiguity).  

The Board REMANDS these claims for the following action:

1.  Contact the Veteran and ask her to identify with greater specificity (names and locations of treatment providers and dates treated (month and year, if possible)) all treatment providers from whom she received medical care for residuals of her 2005 motor vehicle accident.  Also ask her to clarify whether VA is already in receipt of all records from her primary care and pain management doctors.

2.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of treatment the Veteran received for residuals of her 2005 motor vehicle accident, including, if appropriate, from the private doctor she saw immediately after Hurricane Katrina, when she was in Port Arthur, Parkland Hospital, the VA Medical Center in Dallas, Texas, the chiropractor in Dallas, Texas, who she saw thrice weekly beginning in 2008, the pain management specialist and her primary care doctor.

3.  Arrange for the Veteran to undergo a VA examination in support of her claims for service connection for residuals of her 2005 motor vehicle accident.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including pain, are capable of lay observation and therefore competent and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all neck, spine, buttocks and lower extremity symptoms and headaches the Veteran has reportedly experienced since her 2005 motor vehicle accident, including, if appropriate, pain; 

b) diagnose all cervical, thoracic and lumbar spine disabilities, nerve deficits in the buttocks and lower extremities, and headaches shown to exist; 

c) assuming the Veteran experienced all lay-observable symptoms as described, opine whether each disability/deficit is more likely than not related to the Veteran's 2005 motor vehicle accident, including the documented cervical strain and headaches and the reported lay-observable symptoms; 

d) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Review the examination report to ensure that it complies with these remand instructions and includes all requested information and, if not, return it to the examiner for correction.  

5.  Readjudicate these claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


